UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 22, 2017 (May 18, 2017) PGT Innovations, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 001-37971 20-0634715 (State or other jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) 1070 Technology Drive, North Venice, Florida, 34275 (Address of Principal Executive Offices, Including Zip Code) (941) 480-1600 (Registrant's Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.Submission of Matters to a Vote of Security Holders. The following is a brief description of each matter voted upon at the 2017 Annual Meeting ofStockholdersof PGT Innovations, Inc. (the “Company”) held onThursday,May 18, 2017, as well as the number of votes cast for,against or withheld as toeach matter and the number of abstentions and broker non-votes with respect to each matter. Of the 49,862,684 shares of Company common stock entitled to vote as of the April 18, 2017 record date, 48,064,009 were represented by proxy or in person, constituting a quorum. Each of the three directors recommended by the Board of Directors of the Company for re-election was electedto serve until the 2020 Annual Meeting of Stockholders of the Company and until his respective successor has been elected and qualified. The tabulation of votes on this matter was as follows: Director Name Votes For Votes Withheld Broker Non-Votes Brett N. Milgrim Richard D. Feintuch Jeffrey T. Jackson The Company’s stockholders ratified the selection of KPMG LLP as the Company’s independent registered public accounting firm for the 2017 fiscal year. The tabulation of votes on this matter was as follows: 48,043,151 votes for; 5,213 votes against; and 15,645 abstentions. There were 0 broker non-votes on this matter. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PGT Innovations, Inc. By: /s/ Brad West Name: Brad West Title: Senior Vice President and Chief Financial Officer Dated: May 22, 2017 - 3 -
